Title: To Alexander Hamilton from Rufus King, 12 June 1788
From: King, Rufus
To: Hamilton, Alexander


Boston 12 June 1788
Dear Sir,
I have made an arrangement to forward by express the result of the convention of New Hampshire to Springfield in this State, from which place Genl. Knox has engaged a conveyance to you at Poughkeepsie. Those who are best informed of the situation of the Question in New Hampshire are positive that the Decision will be such as we wish, and from the particular Facts which I have heard, I can entertain no fear of a Disappointment from that Quarter. The accession of New Hampshire will present the Subject to your Convention in a new and indeed an extraordinary light. I think your Opponents powerful as they may be, will be greatly perplexed. Although they may outnumber you, and a small majority of the people of the State may be on their Side, yet I cannot think they will have hardiness to negative the Question.
You may pronounce with the utmost confidence that the Decision of our Convention has proved entirely satisfactory to our people. I have made a business of conversing with men from all parts of this State and am completely satisfied that the constitution is highly popular; that its opponents are now very few, and that few hourly diminishing. Be assured that the organization of the Government, by Nine States (which is considered as certain) although a subject of Delicacy, is most earnestly desired; and from the conversation of both yeoman & politician, I am persuaded, that the People of Massachusetts are sufficiently mature & firm, to execute so far [as] depends on them, what shall be proper as good Subjects of the New-Government.
Farewel   Yours &c
Rufus King
Col. A. Hamilton
Pray mention to Knox that I should have written to him had I not supposed him on his way here.
